Title: From John Adams to Timothy Pickering, 13 September 1798
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Sept. 13. 1798

I have received your Letter of the 6th. with Judge Iredells Letter inclosed, informing of the Death of Judge Wilson. The Reasons urged by Judge Iredell for an early Appointment of a successor, are important. I am ready to appoint either General Marshall or Bushrod Washington. The former I suppose ought to have the Preference. If you think so send him a Commission—If you think any other Person more proper, please to mention him to Sir your most obedient & / humble servant

John Adams